Citation Nr: 9926407	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-06 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The appellant served in the military from October 10, 1967 
until November 9, 1967, at which time he received a medical 
discharge.

In February 1998 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina denied the 
appellant's claim for service connection for a right knee 
condition.  The appellant timely appealed to the Board of 
Veterans' Appeals (Board).  The appellant perfected his 
appeal through the submission of VA Form 9, on which he 
requested a hearing before a local VA official (RO hearing).  
The appellant testified before a Hearing Officer on July 20, 
1998.  His appeal is now before the Board for resolution.



FINDINGS OF FACT

1.  Medical evidence indicates that the appellant's right 
knee condition existed prior to service.

2. There is competent medical evidence demonstrating that the 
appellant's
preexisting right knee condition was permanently worsened 
during, or as a result of, service or that there is otherwise 
a nexus between the current right knee condition and service.


CONCLUSION OF LAW

The claim for service connection for a right knee condition 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service medical records (SMRs) include the 
report of a late August 1967 pre-enlistment examination.  An 
x-ray of the knee taken on September 1, 1967 revealed 
osteochondroma of the distal right femur; the examiner noted 
this on the examination report, but also noted that the 
condition was "N.C.D.," apparently indicating his opinion 
that the condition was not considered disabling.  The veteran 
was deemed qualified for service.

The veteran reported to sick call his first week of recruit 
training with complaints of pain in his right foot and leg on 
exertion; he indicated that he had experienced such symptoms 
for approximately two years.  The appellant was referred to 
the U.S. Naval Hospital in Beaufort, South Carolina for an 
orthopedic consultation that included x-rays.  The appellant 
indicated that he had difficulty walking for prolonged 
distances, and that he had been unable to play sports for the 
past two years due to pain in his right foot and leg.  He 
reported that he had swelling on his right foot and above his 
right knee for two years.  The diagnosis of osteochondroma in 
connection with his enlistment examination also was noted.  

Physical examination conducted by a Medical Board revealed a 
two-centimeter, hard, tender swelling over the distal end of 
the right fifth metatarsal.  There was also a six-centimeter 
similar swelling on the medial aspect of the distal right 
femur.  X-rays confirmed both to be osteochondroma.  The 
Medical Board determined that the appellant was suffering 
from osteochondroma, existing prior to entry and not 
aggravated by service.  The Medical Board also determined 
that the appellant's permanent right knee condition rendered 
him unfit for duty, and recommended that he be separated from 
the military.  Based upon the above Medical Board findings, 
the appellant received a medical discharge on November 9, 
1967.

In connection with his October 1997 claim for service 
connection for a right knee condition, the appellant supplied 
private medical records from Self Memorial Hospital 
reflecting that he underwent surgery right knee surgery in 
January 1970.  X-rays revealed a 3-centimeter stalk on the 
medial aspect of the inner aspect of his right knee, and 3 
centimeters of spiking.  It was felt that the cap had been 
growing.  A surgical exostosis was performed, and multiple 
irregular segments of cancellous and cortical bone, ranging 
up to 2.9 centimeters, were removed.  The operative record 
indicates that the appellant tolerated the procedure well.

In February 1998, the RO denied the appellant's claim for 
service connection for a right knee condition, finding that 
it existed prior to service, and that there was no evidence 
the condition permanently worsened as a result of service.  
The appellant perfected his appeal.

During his hearing before an RO Hearing Officer on July 20, 
1998, the veteran submitted the June 1993 report of a 
physical capacities evaluation prepared by Chauncy B. Santos, 
M.D., P.C.; records dated in August 1997, apparently from the 
VA Medical Center (VAMC) in Columbia, South Carolina, 
indicating that he had no prescriptions on file; and undated 
pages of handwritten notes from an unknown source, commenting 
on various condition, including hearing loss, callus 
formation on his feet, degenerative joint disease (arthritis) 
of the left knee, and torn ligaments and cartilage of the 
right knee; the appellant was advised to take Tylenol for his 
leg pain, and was offered an orthopedic evaluation.  None of 
these records include an opinion as to a nexus between any 
current right knee problems and service.

The appellant testified that he had been diagnosed with a 
knee condition prior to entering the military and claimed 
that his knee never bothered him prior to his military 
service.  The appellant testified that his knee condition was 
the result of being stepped on during the training he engaged 
in while serving as a recruit.  The appellant reported his 
1970 surgery noted above, and indicated that he worked as an 
oilier for a railroad for thirty years.  The appellant 
testified that he receives social security disability for 
asbestosis.  The appellant reported that he has walked with a 
limp since his discharge, but that it had gotten worse after 
his knee surgery in 1970.


II.  Legal Analysis

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  

However, a preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996);  Murphy, 1 Vet. App. at 81.

In order for the claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of (1) a current disability; 
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

The evidence suggests that, following the veteran's right 
knee surgery in the 70's, he continues to have problems with 
that knee.  Even assuming, arguendo, that he is has a current 
right knee disability, however, his claim for service 
connection is not plausible.  As noted above, the veteran's 
service medical records (specifically, his induction 
examination report) establishes that he had a pre-existing 
disability, osteochondroma, at service entry; thus, the 
presumption of soundness as to a right knee disability does 
not attach.  See 38 U.S.C.A. § 1111.  Significantly, however, 
there is no evidence of any relationship between his military 
service and that condition.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (1996).  The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).  

In this case, there is absolutely no evidence that the 
veteran pre-existing osteochondroma underwent a permanent 
increase in severity during, or as a result of, service.  As 
noted, the veteran complained of right knee pain during his 
first week of basic training; however, this, alone, does not 
indicate a permanent worsening of the condition.  The 
veteran, himself, related a two-year history of right knee 
pain with exertion.  Furthermore, the Medical Board 
specifically determined that the veteran's right condition 
was not aggravated by service, and the veteran has not 
otherwise presented (or indicated the existence of) contrary 
medical opinion.  Likewise, there is no competent medical 
evidence or opinion than any current right knee disorder is 
otherwise related to service.  

The Board does not doubt the sincerity of the veteran's 
belief that his current right knee problems are the result of 
the osteochondroma which military physicians diagnosed in 
1967.  However, the appellant simply does not have the 
medical expertise or training to render a competent opinion, 
such as whether there is, in fact, a nexus between his 
current right knee problems and service, to include on the 
basis of aggravation of a preexisting disability.  Therefore, 
his allegations as to diagnosis and nexus have no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board emphasizes that evidence, and not just 
allegations, must support a well-grounded claim.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for a right knee disability is well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claim.  See Epps, 126 F.3d at 
1468.  Moreover, the Board is aware of no circumstances in 
this case that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would make his 
claim well grounded.  See McKnight v. Gober, 131 F.2d 1483, 
1485 (Fed. Cir. 1997).

The RO denied the veteran's claim on the same premise as the 
Board--as not well grounded.  The RO also notified him in the 
March 1998 Statement of the Case (SOC) of the requirements to 
submit a well-grounded claim.  Clearly then, he 
is not prejudiced by the Board's decision to deny his claim 
on the same basis.  
See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  Also, 
the Board views 
its (and the RO's) discussion to inform him of the type of 
evidence that is
necessary to make his claim well grounded and warrant full 
consideration on 
the merits.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Hence, the 
VA has met its duty to inform him of the evidence necessary 
to support his claim.  
See 38 U.S.C.A. § 5103(a).






  
ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for a right knee condition 
is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

